DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The response filed 08/18/2022 have addressed the concerns raised in the Non-Final Rejection 07/08/2022 regarding drawing objections, claim objections, and the 35 USC 112(b) rejections.  
	The Drawing Objections are hereby withdrawn.
	The Claim Objections of claims 1 and 7 are hereby withdrawn
	The 35 USC 112(b) rejections of claims 1-8 are hereby withdrawn.
	The examiner will note that Claim 7, the final item which consists of “pushing down the temporary workpiece before the clamping, rolling up at least one of the process metal bands to form a coil each or cutting he processed metal bands” is considered a single step of the “plurality of the following steps.”  While not improper, it felt as though this should be noted in case applicant had not intended to make this a single step and rather divide this multi-part step into a plurality of steps.

Claim Objections
Claims 1, 5, 6, and 7 are objected to because of the following informalities:  

Claim 1, Line 2 - - “metal-tipped teeth of each of a plurality of saw bands, the device having a feed device (4) for” - - 
Claim 1, Line 5 - - “wherein the device for grinding (1) has spacers (16), wherein the spacers (16) are inserted between” - - 
Claim 1, Line 6 - - “two adjacent saw bands of the temporary workpiece, the device for grinding further having a clamping” - - 
Claim 1, Line 8 - - “towards one another and against the spacers (16), the device for grinding (1) further having” - - 
Claim 5, Line 3 - - “metal bands, to form the temporary workpiece (5).” - - 
	Claim 6, Line 5 - - “another, wherein the axes [of each of the plurality of parallel saw bands] are aligned in the same direction, wherein spacers 
	Claim 6, Line 9 - - “further transporting the processed temporary workpiece and reclamping the temporary workpiece to create” - - 
	Claim 7, Lines 9-10 - - “-        rolling up at least one of the processing metal bands to form a coil  - - 

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner appreciates the attempt to correct the claim 2 using the language in which the examiner interpreted the claim, but including this has created other 112(b) indefiniteness issues.  
Particularly, the now claimed “wherein the plurality of grinding profiles has a variety of tooth face grinding profiles and tooth back grinding profiles” is indefinite as to whether this now requires: 
(1) one or more tooth face grinding profiles and one or more tooth back grinding profiles, and
(2) at least two profiles comprising at least one of a tooth face grinding profile and a tooth back grinding profile.
Furthermore, the term “variety” in regards to “wherein the plurality of tooth face grinding profiles and tooth back grinding profiles” is unclear in the context of whether there can be two tooth face grinding profiles.  If, in the case above, the term “variety” requires that you must have one of a tooth face grinding profile and one of a tooth back grinding profile, then this is moot.  But, if you may have a plurality of tooth face grinding profiles to meet the claimed “wherein the plurality of grinding profiles has a variety of tooth face grinding profiles and tooth back grinding profiles,” then it’s unclear how much these “tooth face grinding profiles” must differ, if at all, to meet the term “variety,” which is to say the quality or state of being different or diverse (i.e. the absence of uniformity).  If applicant wishes the first instance presented above, then applicant should amend to something like, for example:
“wherein the plurality of grinding profiles comprises at least one of a tooth face grinding profile (11) and at least one of a tooth back grinding profile.”  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “feed device” of claim 1 with a means “for feeding a temporary workpiece in a timed manner” is considered to invoke structure to perform the recited function.  Applicant states in the specification that feed device 4 “clamps the saw band bundle” [Application publication; paragraph 0018], then “conveys the saw band bundle, stops, [and] releases the clamping” [Application publication; paragraph 0018].  Applicant also states that “[t]he supply device 25, as does the feed device 4, consists of a clamping unit, a guide unit, and a drive unit.”  Therefore, the “feed device” of claim 1 is considered to be a motorized conveyor or equivalent.  As to being capable of being used in a “timed manner,” it’s considered that this refers to there being a motor that can be turned on and off to be able to be used in a timed manner, but does not require the controller as a motor can be manually driven in a timed manner.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 3-5 and 9, is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to anticipate or render obvious, in combination with all other claim limitations, “wherein the device has spacers, wherein the spacers are inserted between two adjacent saw bands of a workpiece” and “a clamping device, wherein the clamping device clamps the plurality of saw bands towards one another and against the spaces” as now claimed.  
The prior art such as Lustgraaf (US-4,040,313) fails to disclose “a feed device for feeding a temporary workpiece in a timed manner” as well as “spacers, wherein the spacers are inserted between two adjacent saw bands of a workpiece.”  Lustgraaf states “[g]rinding disc 13 is driven by means of an electric motor 26 to rotate about a horizontal axis. A mounting means 25 connects the disc 13 and drive means 26 to framework 15 such that the disc is maintained within a vertical rotational plane but remains freely movable” [Lustgraaf; col. 5, lines 22-26].  Lustgraf goes on to say “[a]n operator may use the handle to move the parallelogram linkage 64 (and therefore the grinding disc 13) in relatively any desired direction within a fixed vertical plane. Thus, he may trace the tooth pattern provided on template 29 by moving the trace pin 27 over a selected tooth configuration 30. The grinding disc 13 will move correspondingly to cut an identical tooth configuration in a blade properly positioned on arbor 17” [Lustgraaf; col. 8, lines 46-53].  Therefore, Lustgraaf fails to anticipate or render obvious “a feed device for feeding a temporary workpiece in a timed manner” as claimed.
While Lustgraaf does show the blades (47) being spaced (Fig. 2), there is no mention that spacers are used to achieve this as this may also be achieved by manually placing the blades 47 relative to each other, by blade hubs on the blades themselves, or by some other means.  Since Lustgraaf appears to achieve the desired spacing without the use of spacers, then it would not have been obvious to add spacers to achieve a function already being achieved.  

Claim 6, and those depending therefrom including claim 7, is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to anticipate, in combination with all other limitations, “clamping a plurality of parallel saw bands, which are aligned axially to one another, wherein the axes are aligned in the same direction, and spacers which are inserted between two adjacent saw bands against one another to create a temporary workpiece” as now claimed.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,775,180, US-2,610,452, and US-5,257,563 are pertinent to saw blade machining devices.  US-2,807,256 and DE19808339A1 are pertinent to spacers for adjacent saw blades.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723